--------------------------------------------------------------------------------


Exhibit 10.2
 

 
[Genco Shipping Letterhead]
 
 
 
                            September 21, 2007
 
Mr. John C. Wobensmith
Genco Shipping & Trading Limited
299 Park Avenue, 20th Floor
New York, NY  10171
 
Dear Mr. Wobensmith:
 
The purpose of this letter is to set forth the agreement (this "Agreement") with
respect to the terms of your continued employment by Genco Shipping & Trading
Limited. (“Genco” or the “Company”).  As used in this Agreement, the term “Genco
Group” means and includes the Company and each of its subsidiaries and
controlled affiliates and joint ventures from time to time.  It is agreed as
follows:
 
1.  Subject to the terms and conditions of this Agreement, Genco agrees to
continue to employ you and you agree to continue to be employed by Genco,
effective September 21, 2007 (the “Effective Date”).
 
2.  Subject to the terms and conditions of this Agreement, your employment with
Genco shall be for an initial term of two (2) years from the date of this
Agreement (the “Term”).  Unless either party provides at least ninety (90) days
written notice to the other prior to the expiration of the Term of its intent
not to extend this Agreement, the Term shall be automatically extended for a
period of one-year, and the same procedure shall apply each year
successively.   The terms and conditions of this Agreement shall remain in force
during the Term.  Any failure to renew this Agreement on the Company’s part
shall be a termination without Cause and the terms of Section 6(c) below shall
apply.
 
3.  During the Term, your titles shall be Chief Financial Officer, Principal
Accounting Officer, Secretary and Treasurer and/or such other titles of a senior
executive nature as the Board of Directors may assign to you.  You shall report
to the Board of Directors.  You shall have such specific duties,
responsibilities and authority (including without limitation service as an
officer, director or equivalent position of any subsidiary, affiliated company
or venture of the Genco  Group, without additional compensation) as may be
assigned to you by the Board of Directors of Genco, and in the absence of such
assignment, such duties, responsibilities and authority as are customary to your
positions.
 
4.  During your employment, you shall devote your full business time, attention,
energy and best efforts to the business and affairs of Genco (and the members of
the Genco Group to the extent requested pursuant to Section 3 above).  You shall
abide by all applicable policies of the Company and the Genco Group from time to
time in effect known to you or provided to you
 
 

--------------------------------------------------------------------------------


 
 
electronically or in writing.  You agree that you shall not engage in or be
interested in any capacity in any activity that is contrary to the interest of
Genco, or that is reasonably deemed by Genco to be harmful to Genco’s business
interests, unless such activity is fully disclosed and approved in writing prior
to the undertaking by the Board of Directors of Genco.   To the extent
consistent with your duties and responsibilities hereunder, you may (a) engage
in charitable, educational and community affairs, including serving on the board
of directors of any charitable, educational or community organization,
(b) manage your own passive investments, (c) upon approval of the Board of
Directors of the Company or a committee thereof, serve as a director of another
company and (d) engage in activities approved by the Board of Directors.
 
5.     (a)    In consideration of your services, you shall be paid an annualized
base salary of $300,000 during your employment (“Base Salary”), payable in
accordance with Genco’s normal payroll practices.  Your Base Salary shall be
reviewed annually by Genco’s Compensation Committee, and may be subject to
increase, but not decrease, during the Term.
 
(b)    In addition, you shall be eligible to receive annual discretionary bonus
compensation.  The amount of such bonus, if any, shall be in the Compensation
Committee’s sole discretion.
 
(c)    You shall be eligible to receive Restricted Stock and other equity grants
from time to time pursuant to the Company’s 2005 Equity Incentive Plan, as
amended from time to time, or any successor employee stock incentive or option
plan in accordance with the terms and conditions thereof.
 
(d)    You shall be entitled to four (4) weeks paid vacation per calendar
year.  You shall also be entitled to employee benefits on the same basis as
those benefits are made available to other Genco employees in comparable
positions.  Genco will also bear the cost, up to $20,000 per annum during the
Term, of long-term disability coverage and life insurance for your benefit .
 
(e)    Genco will reimburse you, in accordance with its standard policies from
time to time in effect, for such reasonable and necessary out-of-pocket business
expenses as may be incurred by you during your employment in the performance of
your duties and responsibilities for any member of the Genco Group.  You will
provide documentation of such expenses as reasonably required under standard
Company policies from time to time.
 
(f)    Genco will also reimburse you for reasonable legal fees incurred by you
in the negotiation of this Agreement up to $25,000.
 
(g)    All salary and other payments by Genco are subject to all required
withholdings and such deductions as you may instruct Genco to take.
 
6.     (a)    Genco may immediately terminate your employment for Cause (as
defined herein).  In such event, or if you resign (other than for Good Reason or
Disability (as defined below)) or retire as an employee of Genco, the
obligations of Genco shall cease immediately and you shall not be entitled to
any further payments of any kind except for (i) an amount equal to your accrued
but unpaid Base Salary through the Termination Date (as defined below in Section
 
 
2

--------------------------------------------------------------------------------


 
 
6(e)); (ii) any amounts owing to you but not yet paid, including without
limitation, any bonus payments awarded for any performance period that has ended
and any business expenses required to be reimbursed under Section 5(e), and
(iii) other payments entitlements and benefits, if any, in accordance with
applicable plans, programs, arrangements of, or any agreement, including this
Agreement, with the Company or any affiliate.  For purposes of this Agreement,
Cause shall include:
 
(i)  
any act or failure to act by you involving fraud, material theft or
embezzlement;

 
(ii)  
conviction of (or a plea of nolo contendere to) a crime that constitutes a
felony or other crime involving moral turpitude, in either case within the
meaning of applicable law;

 
(iii)  
in carrying out your duties for the Company, you engage in conduct that
constitutes willful gross neglect or willful gross misconduct resulting, in
either case, in material economic harm to the Company; or

 
(iv)  
failure or refusal to perform or observe any of your material duties,
responsibilities or obligations set forth in this Agreement or your failure to
follow the directions of an officer of Genco to whom you report or of the Board
of Directors.

 
Notwithstanding anything herein to the contrary, your employment shall not be
terminated for Cause under Section 6(a)(i), (iii) or (iv) above unless you are
given notice by the Company of circumstances constituting the basis for such
termination and, if such circumstances are curable, for thirty (30) days after
receipt of such notice you have failed to cure them.
 
(b)           In the event of your death, or termination of your employment due
to Disability (as defined below), the Company will pay to you (or your estate or
legal representative, as the case may be) in a lump sum within thirty (30) days
after the Termination Date, an amount equal to the sum of (i) Base Salary plus a
Pro-rata Bonus (as defined below in Section 6(c)) through the Termination Date
and (ii) one year’s Base Salary and shall provide you and your eligible
dependents in the case of Disability continued medical, dental, long-term
disability and life insurance at the Company’s cost, for a period of twelve (12)
months from the Termination Date to the extent available under the Company’s
applicable plans or programs.  In addition, the Company agrees that your rights
under COBRA to continued medical and dental coverage shall be deemed to commence
after the expiration of the 12-month period described above, so long as the
Company’s policies allow such a commencement.  Finally, you (or your estate or
legal representative, as the case may be) shall be entitled to any amounts owing
to you but not  yet paid, including without limitation, any bonus payments
awarded for any performance period that has ended and any business expenses
required to be reimbursed under Section 5(e) as well as any payments,
entitlements and benefits, if any, in accordance with applicable plans,
programs, arrangements, or any agreement, including this Agreement, with, the
Company or any affiliate.
 
 
3

--------------------------------------------------------------------------------


 
For purposes of this Agreement, “Disability” shall mean your inability to
perform your duties and responsibilities as contemplated under this Agreement
for a period of more than 180 consecutive days, or for a period aggregating more
than 240 days, whether or not continuous, during any 360-day period, due to
physical or mental incapacity or impairment as determined in accordance
herewith.  A determination of Disability will be made by a physician
satisfactory to both you and the Company; provided that if you and the Company
cannot agree as to a physician, then each will select a physician and these two
together will select a third physician, whose determination as to Disability
will be binding on you and the Company.  You, your legal representative or any
adult member of your immediate family shall have the right to present to the
Company and such physician such information and arguments on your behalf as you
or they deem appropriate, including the opinion of your personal
physician.  Should your employment be terminated due to Disability, all base
salary and other compensation otherwise due to you hereunder shall be continued
through the date on which your employment is terminated for Disability.
 
(c)           In the event of your resignation for Good Reason, or in the event
that your employment is terminated by Genco, other than in accordance with
Section 6(a) or (b), you shall be entitled to receive (i) your Base Salary
through the Termination Date; (ii)  a lump sum payment equal in amount to double
your annualized base salary, as determined on the Termination Date, less all
deductions and withholdings; (iii) a lump sum payment equal to double the
average of your three (3) prior years’ Annual Incentive Award (or, if
applicable, such lesser period that you were employed by the Company) payable
within twenty (20) days of your termination date and (iv) a pro-rata Bonus for
the year in which the Termination Date occurs equal to the amount by which
(x) the amount determined by multiplying the average Annual Incentive Award
granted to you during the three years preceding the year in which the
Termination Date occurs (or, if applicable, such lesser period that you were
employed by the Company) by a fraction, the numerator of which is the number of
days you were employed by the Company during the year of termination and the
denominator of which is 365 exceeds (y) the value of any Annual Incentive Award
granted or paid to you in respect of the year of termination (“Pro-rata Bonus”)
payable within twenty (20) days of your termination date.  For purposes of this
Agreement, “Annual Incentive Award” for any year shall mean the cash bonus
earned by you for such year, including any amounts deferred.  In addition, with
respect to a termination of your employment by you for Good Reason or by the
Company without Cause (other than due to your death or Disability) upon or
within two years of a Change of Control, Annual Incentive Award shall also
include the value on the date of grant of any equity awards granted to you for
such year which for stock options shall be the Black-Sholes value.  For the
avoidance of doubt, your Annual Incentive Award for 2005 shall not include the
grant of 32,262 shares of restricted stock made to you on October 31, 2005.  In
any event, for purposes of this Section 6(c), your Annual Incentive Award for
2005 and 2006 shall be deemed to be not less than $500,000 for each of 2005 and
2006; and your restricted stock awards for 2005 and 2006 (exclusive of the
initial grant of 32, 262 shares), which were 15,000 shares for 2005 and 20,000
shares for 2006, shall each be deemed to be valued at not less than
$475,000.  In addition, you shall be entitled to any amounts owing to you but
not yet paid, including without limitation, any bonus payments awarded for any
performance period that has ended and any business expenses required to be
reimbursed under Section 5(e), as well as any other payments, entitlements and
benefits, if any, in accordance with applicable plans, programs, arrangements
of, or any agreement, including this Agreement, with, the Company or any
affiliate, payable within twenty (20) days of  your termination.  Additionally,
Genco shall provide you with coverages under any Genco Group medical, dental,
 
 
 
4

--------------------------------------------------------------------------------


 
 
long-term disability or life insurance benefit plan or program in which you
participated immediately prior to such termination or any replacement plan or
program (so long as such coverage is available under the Company’s applicable
plans or programs) for a period of 24 months following the Termination
Date.  Finally, the Company agrees that your rights under COBRA to continued
medical and dental coverage shall be deemed to commence after the expiration of
such 24-month period, so long as the Company’s policies allow such a
commencement.
 
(d)           Your resignation shall be deemed to be for “Good Reason” if the
Company: (i) materially diminishes your authority, duties or responsibilities;
(ii) materially diminishes your annualized Base Salary below $300,000 during the
Term;  (iii)  materially changes the location of your office and such new
location is outside of the borough of Manhattan in New York, New York; or
(iv) materially breaches this Agreement.  You will give the Company written
notice of your intention to terminate your employment within thirty (30) days of
the occurrence of any event constituting Good Reason, and the Company shall have
thirty (30) days from the receipt of such notice to cure such event.  Your
termination of employment on account of such event must be effective no later
than thirty (30) days after the expiration of such cure period.
 
(e)           For purposes of this Agreement, “Termination Date” shall mean:
(i) if your employment is terminated by Genco for Cause, the date of the notice
of termination from the Company, provided that if the termination is for Cause
pursuant to Section 6(a)(i), (iii) or (iv) of the definition of Cause, then the
Termination Date shall be the date on which the applicable cure period lapses if
you have not cured; (ii) if your employment is terminated by the Company without
Cause or by you without Good Reason (other than for Disability), the date set
forth in the notice of termination (which no event shall be earlier than the
date such notice is effective); (iii) if your employment is terminated by reason
of death, the date of death; (iv) if your employment is terminated upon
Disability, 30 days after notice is given by the Company; and (v) if your
employment is terminated by you for Good Reason, 30 days after such notice is
given unless the Company has cured the grounds for such termination within the
applicable cure period.
 
7.   (a)           Notwithstanding anything in this Agreement to the contrary,
if (i) a Change in Control occurs; and (ii) upon the Change in Control or within
2 years thereafter you terminate your employment for Good Reason as defined
above or the Company terminates your employment without Cause, you shall be
entitled to all the payments, benefits and entitlements as of the Termination
Date as set forth in Section 6(c) provided that the multiple in Section 6(c)(ii)
and (iii)  shall be triple (not double) and the time period in Section 6(c)
shall be 36 months, not 24 months.
 
For purposes of this Agreement, the term "Change of Control" shall mean the
occurrence of any of the following:
 
(i)  
any person or "group" (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934 (the “1934 Act”), other than Oaktree Capital Management,
LLC and its related entities or Peter C. Georgiopoulos, acquiring "beneficial
ownership" (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of (A) thirty percent (30%) or more of the aggregate voting power of
the capital stock ordinarily entitled to elect directors of Genco within a
12-month period or (B) more than fifty percent (50%) of such aggregate voting
power or of the value of the Genco capital stock; or

 
 
5

--------------------------------------------------------------------------------


 
 
(ii)  
the sale of all or substantially all of Genco's assets in one or more related
transactions within a 12-month period to any person, other than such a sale to
(x) a subsidiary of Genco which does not involve a change in the equity holdings
of Genco or (y) to an entity which Oaktree Capital Management, LLC or Peter C.
Georgiopoulos directly or indirectly controls; or

 
(iii)  
any merger, consolidation, reorganization or similar event of Genco or any of
its subsidiaries, as a result of which the holders of the voting stock of Genco
immediately prior to such merger, consolidation, reorganization or similar event
do not directly or indirectly hold at least fifty percent (50%) of the aggregate
voting power of the capital stock of the surviving entity; or

 
(iv)  
a majority of the members of the Board of Directors of Genco is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of Genco’s Board of Directors before the date of such appointment
or election.

 
Notwithstanding the foregoing, for each award subject to Section 409A of the
Internal Revenue Code, a Change in Control shall be deemed to occur under this
Plan with respect to such award only if a change in the ownership or effective
control of Genco or a change in the ownership of a substantial portion of the
assets of Genco shall also be deemed to have occurred under Section 409A of the
Internal Revenue Code.
 
(b)  Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined (as hereafter provided) that any payment, benefit or
distribution to you or for your benefit, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code (the “Code”) (or any successor provision thereto), or any
interest or penalties with respect to such excise tax (other than interest or
penalties payable solely as a result of action or inaction by you other than any
action or inaction which is at the direction of, or results from a determination
by, the inaction which is at the direction of, or results from a determination
by, the Firm (as defined below) or the Company) (such tax, together with any
such interest and penalties, hereafter collectively referred to as the “Excise
Tax”), then you shall be entitled to receive an additional payment or payments
(a “Gross-Up Payment”) in an amount such that, after payment by you of all taxes
(excluding any interest or penalties payable solely as a result of action or
inaction by you other than any action or inaction which is at the direction of,
or results from a determination by, the Firm or the Company), including any
Excise Tax, imposed upon the
 
 
6

--------------------------------------------------------------------------------


 
Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments (disregarding any Payments made pursuant to
this Section 7(b).  For purposes of determining the amount of the Gross-Up
Payment, you shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rates of taxation applicable to individuals as are in
effect in the state and locality of your residence in the calendar year in which
the Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes that can be obtained from deduction of such state and local taxes,
taking into account any limitations applicable to individuals subject to federal
income tax at the highest marginal rates.
 
All determinations required to be made under this Section 7(b), including
whether an Excise Tax is payable by you, the amount of such Excise Tax, whether
a Gross-Up Payment is required, and the amount of such Gross-Up Payment, shall
be made by an independent auditor (the “Firm”) selected by you and reasonably
acceptable to the Company.  The Firm shall be a nationally-recognized United
States public accounting firm which has not, during the two years preceding the
date of its selection, acted in any way for the Company or any affiliate
thereof.  Either the Company or you may request that a determination be
made.  The Firm shall submit its determination and detailed supporting
calculations to you and the Company as promptly as practicable.  If the Firm
determines that any Excise Tax is payable by you and that a Gross-Up Payment is
required, the Company shall pay you the required Gross-Up Payment (i) within
thirty (30) days of receipt of such determination and calculations or (ii) if
later, upon the earlier of (x) the payment to you of any Payment that gives rise
to an Excise Tax or (y) the imposition upon you or payment by you of any Excise
Tax.  In no event shall the Gross-Up Payment be paid later than December 31 of
the year following the year in which you pay the applicable Excise Tax.  If the
Firm determines that no Excise Tax is payable by you, it shall, at the same time
it makes such determination, furnish you with an opinion that you have
substantial authority not to report any Excise Tax on your federal income tax
return.  Any determination by the Firm as to the amount of the Gross-Up Payment
shall be binding upon you and the Company.
 
As a result of the uncertainty in the application of Section 4999 of the Code
(or any successor provision thereto) at the time of the initial determination by
the Firm hereunder, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (an “Underpayment”).  If you
thereafter are required to make a payment of any Excise Tax, the Firm shall
determine the amount of the Underpayment (if any) that has occurred and submit
its determination and detailed supporting calculations to you and the Company as
promptly as possible.  Any such Underpayment shall be promptly paid by the
Company to you, or for your benefit, within thirty (30) days of receipt of such
determination and calculations but in no event later than December 31 of the
year following the year in which you pay such Excise Tax.
 
In the event that the Internal Revenue Service makes any claim, gives notice of
any potential claim or institutes a proceeding against you asserting that any
Excise Tax or additional Excise Tax is due in respect of the Payments, you shall
promptly give the Company notice of any such claim, potential claim or
proceeding.  The Company shall have the right to conduct all discussions,
negotiations, defenses, actions and proceedings, solely to the extent relating
to any Excise Tax payable in respect of the Payments, and you shall cooperate
with and assist the
 
 
7

--------------------------------------------------------------------------------


 
 
Company, at the Company’s expense, in any such discussions, negotiations,
defenses, actions and proceedings, to the extent reasonably requested by the
Company.  You will not settle any claim or proceeding relating solely to the
Excise Tax payable in respect of the Payments without the consent of the
Company, which consent shall not be unreasonably withheld.  You shall file, at
the Company’s expense, all requests for refunds of the Gross-Up Amount, or any
portion thereof, paid to any taxing authority as shall be reasonably requested
by the Company and shall pay over to the Company (net of any tax payable
thereon) any such refunds, together with any interest thereon, when and as such
refunds and interest are received by you.  All fees and expenses for services in
connection with the determinations and calculations contemplated by this Section
7(b), including without limitation the reasonable costs of your own counsel,
shall be borne by the Company and shall be paid not later than December 31 of
the year following the year in which any such audit is completed or there is a
final and nonappealable settlement or other resolution.
 
8.  You shall have no duty to mitigate the amounts payable to you in the event
of the termination of your employment under Sections 6 and 7 or any other
amounts, benefits or entitlements payable to you hereunder or otherwise, and
such amounts, benefits and entitlements shall not be subject to reduction,
offset or repayment for any compensation received by you from employment in any
capacity or other source following the termination of your employment
with  Genco or on account of any claim the Company or any member of the Genco
Group may have against you.
 
9.  Within fifteen (15) days after the effective date of a merger,
consolidation, sale or similar transaction, Genco shall obtain in writing from
any successor entity an assumption in writing of Genco’s obligation to perform
this Agreement and any other any agreement between you and Genco.
 
10.  You represent and warrant as follows:
 
(a)           You are not in breach of any agreement requiring you to preserve
the confidentiality of any information, client lists, trade secrets or other
confidential information or any agreement not to compete or interfere with any
prior employer, and that neither the execution of this letter nor the
performance by you of your obligations hereunder will conflict with, result in a
breach of, or constitute a default under, any agreement to which you are a party
or to which you may be subject;
 
(b)           You have not taken and will not take any confidential information
from any prior employer and will not use any such information in performing your
obligations hereunder, but instead will rely on your generalized knowledge and
skill in performing your services hereunder; and
 
(c)  You are not the subject of any investigation by any prior employer; and you
are not a party in any litigation or arbitration proceeding related in any way
to your current or prior employment.
 
11.  The Company represents and warrants that as of the date hereof (i) the
execution, delivery and performance of this Agreement by the Company has been
fully and validly authorized by all necessary corporate action, (ii) the officer
signing this Agreement on behalf of the
 
 
 
8

--------------------------------------------------------------------------------


 
 
Company is duly authorized to do so, (iii) the execution, delivery and
performance of this Agreement does not violate any applicable law, regulation,
order, judgment or decree or any agreement, plan or corporate governance
document to which the Company is a party or by which it is bound and (iv) upon
execution and delivery of this Agreement by the parties, it shall be a valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
 
12.  All notices and consents required or permitted hereunder will be given in
writing.  Notices shall be given by personal delivery; by express delivery via
any reputable express courier service; or by registered or certified mail,
return receipt requested, postage prepaid, in each case addressed to the parties
at the respective addresses set forth above or at such other address as may be
designated in writing by either party to the other in the manner set forth
herein.  Notices which are delivered personally, or by courier as aforesaid,
will be effective on the date of delivery.  Notices delivered by mail will be
deemed effectively given upon the fifth calendar day subsequent to the postmark
date thereof.
 
13.  (a)           The Genco Group owns and has developed and compiled, and will
own, develop and compile, certain techniques, information, and materials
tangible or intangible, relating to itself, its customers, suppliers and others,
which are secret, proprietary and confidential, and which have great value to
its business (referred to in this Agreement, collectively, as “Confidential
Information”). Confidential Information shall not in any event include
information which (i) was generally known or generally available to the public
or within the relevant trade or industry prior to its disclosure to you or (ii)
becomes generally known or generally available to the public or within the
relevant trade or industry subsequent to disclosure to you other than due to
your breach of your obligations.  Confidential Information includes, but is not
limited to, information contained in manuals, documents, computer programs,
compilations of technical, financial, legal or other data, specifications,
designs, business or marketing plans, forecasts, financial information, work in
progress, and other technical or business information.
 
(b)  You acknowledge and agree that in the performance of your duties hereunder
the Genco Group will from time to time disclose to you and entrust you with
Confidential Information. You also acknowledge and agree that the unauthorized
disclosure of Confidential Information obtained by you during your employment,
among other things, may be prejudicial to the interests of the Genco Group’s
interests and an improper disclosure of trade secrets. Unless Genco otherwise
consents, you agree that during the Term hereunder and for three years
thereafter you shall not, except as otherwise provided herein, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
ordinary course of your employment, any Confidential Information.  Anything
herein to the contrary notwithstanding, the provisions of this Section 13 shall
not apply (x) when disclosure is required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with actual or apparent jurisdiction to order you to disclose or make accessible
any information or (y) to the extent reasonably necessary to enforce or defend
your rights pursuant to this Agreement or any other agreement between you and
Genco (provided that in the case of clause (x), unless otherwise prohibited by
law, you provide the Company with prior notice of the contemplated disclosure
and reasonably cooperate with the Company at the Company’s expense in seeking a
protective order or other appropriate protection of such information).
 
 
9

--------------------------------------------------------------------------------


 
(c)  Upon termination of your employment, you shall not retain or take with you
any Confidential Information in a Tangible Form (defined below), and you shall
as promptly as possible deliver to Genco any Confidential Information in a
Tangible Form that you then control, as well as all other Genco Group property,
including equipment, documents or other things, that was issued to you or
otherwise received or obtained during your employment with Genco that you then
control. “Tangible Form” includes information or materials in written or graphic
form, on a computer disk or other medium, or otherwise stored in or available
through electronic or other form.  Anything herein to the contrary
notwithstanding, you shall be entitled to retain (i) papers and other materials
of a personal nature, including, but not limited to, photographs, personal
correspondence, personal diaries, personal calendars and Rolodexes, personal
files and phone books, (ii) information showing your compensation or relating to
reimbursement of expenses, (iii) information that you reasonably believe may be
needed for tax purposes and (iv) copies of plans, programs relating to your
employment, or termination thereof, with Genco, provided that you shall provide
Genco with a list and, to the extent related to the Genco Group’s business,
copies of the foregoing upon request (in which event Genco will keep your
confidential personal information confidential in accordance with its customary
business practice).
 
(d)  The provisions of this Section 13 shall survive the termination of the
Term.
 
14.  As part of the consideration for the compensation and benefits paid to you
under this Agreement; and to protect the confidential and proprietary
information that will be disclosed and entrusted to you, the business good will
of the Genco Group that exists and will be developed, and the business
opportunities that will be disclosed or entrusted to you by the Genco Group; and
as an additional incentive for Genco to enter into this Agreement, the parties
agree as follows:
 
(a)           During the period of your employment, and for two (2) years
thereafter, (the “Non-Competition Period”), you agree that you will not,
directly or indirectly, have any interest in, manage, operate or be employed in
any capacity by any person, firm, corporation, partnership or business (whether
as an employee, director, officer, partner, investor, advisor, consultant or
otherwise) that engages in the leasing, sale, or chartering of ocean going
drybulk vessels.
 
(b)           During the period of your employment, and for two (2) years
thereafter, you agree not to:
 
(i)  
with respect to deals or transactions under consideration at the time you leave
the employ of Genco, solicit, induce or encourage any existing or potential
client or counterparty of the Genco Group to forego the proposed deal or
transaction or to consummate the deal or transaction instead with another firm,
company, business, partnership or enterprise, whether you are employed by that
entity or not;

 
 
 
10

--------------------------------------------------------------------------------



 
(ii)  
solicit, or induce or encourage any customer of the Genco Group  which accounted
for more than 5% of its revenues during the preceding fiscal year to cease doing
business with the Genco Group or reduce the amount of business it does with the
Genco Group;



(iii)  
hire, solicit, recruit, induce, procure or attempt to hire, solicit, recruit,
induce or procure, directly or indirectly, any person who is an employee of the
Genco Group or who was such an employee at any time during the final year of
your employment;



(iv)  
assist in hiring any such person by any other individual, sole proprietorship,
firm, company, business, partnership, or other enterprise; or



(v)  
encourage any such person to terminate his or her employment, without the
express written consent of Genco.



(c)  You acknowledge that the foregoing limitations are reasonable under the
circumstances and you represent that your fulfillment of the obligations set
forth in this Section shall not cause you any substantial economic hardship or
render you unemployable within the applicable industry.  Notwithstanding
anything to the contrary in this Agreement, it is agreed that the provisions of
Section 14(a) shall not be effective in the event of (i) a Change of Control or
(ii) a termination of your employment by the Company without Cause or by you for
Good Reason.
 
(d)  The provisions of this Section 14 shall survive the termination of the
Term.
 
15.  You acknowledge that the Company would sustain irreparable injury in the
event of a violation by you of any of the provisions of Sections 13 or 14
hereof, and by reason thereof you consent and agree that if you violate any of
the provisions of said Sections 13 or 14, in addition to any other remedies
available, the Company shall be entitled to a decree specifically enforcing such
provisions, and shall be entitled to a temporary and permanent injunction
restraining you from committing or continuing any such violation, from any
arbitrator duly appointed in accordance with the terms of this Agreement or any
court of competent jurisdiction, without the necessity of proving actual
damages, posting any bond, or seeking arbitration in any forum.
 
16.  You agree that, during the Term, the Genco Group will have the right to
obtain and maintain life insurance on your life, at its expense, and for its
benefit, subject to such aggregate coverage limitation as you and the Company
shall agree, your consent not to be unreasonably withheld. You agree to
cooperate fully with the Genco Group in obtaining such life insurance, to sign
any necessary consents, applications and other related forms or documents and to
take any required medical examinations..
 
 
11

--------------------------------------------------------------------------------


 
 
17.  (a)           The Company agrees that if you are made a party to, are
threatened to be made a party to, receive any legal process in, or receive any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you are or were a director, officer,
employee, consultant or agent of the Company or are or were serving at the
request of, or on behalf of, the Company or any member of the Genco Group as a
director, officer, member, employee, consultant or agent of another corporation,
limited liability corporation, partnership, joint venture, trust or other
entity, including service with respect to employee benefit plans and service
with respect to any member of the Genco Group, whether or not the basis of such
Proceeding is your alleged action in an official capacity while serving as a
director, officer, member, employee, consultant or agent of the Company, any
other member of the Genco Group, or other entity, you shall be indemnified and
held harmless by the Company and any other member of the Genco Group to the
fullest extent permitted by such entities’ corporate documents, including but
not limited to, the Company’s articles of incorporation or by-laws in effect as
of the Effective Date (provided that you shall have the benefit of any
amendments to such documents after the Effective Date that are favorable to you)
and applicable law, against any and all costs, expenses, liabilities and losses
(including, without limitation, attorneys’ fees reasonably incurred, judgments,
fines, ERISA excise taxes or penalties and amounts paid or to be paid in
settlement and any reasonable costs and fees incurred in enforcing your rights
to indemnification or contribution) incurred or suffered by you in connection
therewith, and such indemnification shall continue as to you even though you
have ceased to be a director, officer, member, employee, consultant or agent of
the Company, any other member of the Genco Group or other entity and shall inure
to the benefit of your heirs, executors and administrators.  The Company shall
advance to you all costs and expenses (including, without limitation, attorneys’
fees) reasonably incurred by you in connection with any Proceeding within 20
business days after receipt by the Company of a written request for such
reimbursement and appropriate documentation associated with these
expenses.  Such request shall include an undertaking by you to repay the amount
of such advance to the extent required by law.
 
(b)           Neither the failure of the Company (including its Board of
Directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any Proceeding concerning payment of
amounts claimed by you under Section 17(a) above that indemnification of you is
proper because you have met the applicable standard of conduct, nor a
determination by the Company (including its Board of Directors, independent
legal counsel or stockholders) that you have not met such applicable standard of
conduct, shall create a presumption or inference that you have not met the
applicable standard of conduct.
 
 (c)          The Company agrees to continue and maintain a directors’ and
officers’ liability  insurance policy covering you at a level, and on terms and
conditions, no less favorable to you than the coverage the Company provides
other similarly-situated executives  so long as such coverage is available from
the carrier and does not increase the cost of such policy by more than 10% per
annum until the fifth anniversary of the Termination Date.
 
 (d)          Nothing in this Section 17 shall be construed as reducing or
waiving any right to indemnification, or advancement of expenses, you would
otherwise have under the corporate documents of the Company or any affiliate,
including, but not limited to, the Company’s articles of incorporation or
by-laws, or under applicable law.
 
 
12

--------------------------------------------------------------------------------


 
 
18.  Subject to your other personal and business commitments and to the extent
not inconsistent with your legal position, you agree that both during and after
your employment you shall, at the request of the Company, render all reasonable
and lawful assistance and perform all reasonable and lawful acts that the
Company considers necessary or advisable in connection with any litigation,
investigation, proceeding, claim or dispute involving the Company or any
director, officer, employee, shareholder, agent, representative, consultant,
client or vendor of the Company (“Claims”) to the extent such Claim arose during
your employment and relates to the Company.  The Company agrees to reimburse you
for your reasonable out-of-pocket expenses (including reasonable travel expenses
and attorneys’ fees if you reasonably determine that the matter is of a nature
which indicates that you should have separate representation).
 
19.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to principles of conflicts of
laws.  If any dispute should arise concerning this Agreement, the interpretation
of the terms of the Agreement or otherwise relating in any way to the terms and
conditions of your employment or its termination, including any claim of
statutory discrimination, the parties agree to submit the dispute to arbitration
before a panel of three (3) neutral arbitrators at the American Arbitration
Association (the “AAA”) in New York, New York, except that in the event of any
controversy relating to any violation or alleged violation of any provision of
Section 13 or 14 hereof, the Company in its sole discretion shall be entitled to
seek injunctive relief from a court of competent jurisdiction in accordance with
Section 15 hereof without any requirement to seek arbitration for such
injunction.  For injunctive relief, it is agreed that any court of competent
jurisdiction also may entertain an application by either party.  The parties
further agree that no demand for punitive damages shall be made in any such
arbitration proceeding and that the arbitrators shall not have the power to
award punitive damages in any such proceeding.  Any award of the arbitrators
shall be final and binding, subject only to such right of review as may be
provided under applicable law.   The parties hereto agree that any arbitral
award may be enforced against the parties to an arbitration proceeding or their
assets wherever they may be found.  The Company consents to the personal
jurisdiction of the Courts of the State of New York (including the United States
District Court of New York) for purpose of enforcing any arbitral award and the
Company further agrees not to interpose any objection for improper venue in any
such proceeding.  In the event that you prevail in any claim or proceeding
between you and the Company or any affiliate in relation to this Agreement, the
Company shall reimburse you for your reasonable costs and expenses (including
reasonable attorneys’ fees) incurred by you in pursuing such claim or
proceeding.
 
20.  No failure by either party at any time to give notice of any breach by the
other party, or to require compliance with any condition or provision of this
Agreement shall be deemed a waiver of a similar or dissimilar provision or
condition at the time or at any prior or subsequent time.  Any waiver to be
effective must be in writing and be signed by the party against whom it is being
enforced.
 
21.  Upon the expiration of the Term, the respective rights and obligations of
the parties shall survive such expiration pursuant to the express terms of this
Agreement and to the extent necessary to carry out the intentions of the parties
as embodied in such rights and obligations. 
 
 
13

--------------------------------------------------------------------------------


 
 
This Agreement shall continue in effect until there are no further rights or
obligations of the parties outstanding hereunder or until terminated by the
consent of both parties.
 
22.  Each of the covenants and agreements set forth in this Agreement are
separate and independent covenants, each of which has been separately bargained
for and the parties hereto intend that the provisions of each such covenant
shall be enforced to the fullest extent permissible.  Should the whole or any
part or provision of any such separate covenant be held or declared invalid by a
court of competent jurisdiction, such invalidity shall not in any way affect the
validity of any other such covenant or of any part or provision of the same
covenant not also held or declared invalid. If any covenant shall be found to be
invalid by a court of competent jurisdiction but would be valid if some part
thereof were deleted or the period or area of application reduced, then such
covenant shall apply with such minimum modification as may be necessary to make
it valid and effective.
 
23.  You agree to keep this Agreement confidential and not to disclose its terms
to any third parties unless required to do so by law or regulation, without the
prior written consent of Genco.  You may, however, disclose the details of your
employment and compensation arrangements to your immediate family and to your
tax, accounting and legal advisors, provided that you receive their assurance in
advance that they will not disclose those matters to any third party.  Nothing
in this Agreement, however, shall preclude you from disclosing to potential
subsequent employers the existence of this Agreement and the restrictions set
forth in Sections 13 and 14.
 
24.  This Agreement and all rights and obligations hereunder shall be binding
upon and shall inure to the benefit of your heirs, executors, representatives
and administrators and any successors in interest which may acquire or succeed
to all or substantially all of the business and assets of Genco by any means or
its assigns.  In that regard, you understand that this Agreement may
subsequently be assigned by Genco.  Because of the personal nature of the
services to be rendered by you, you may not assign, transfer, pledge, or
hypothecate your rights or obligations under this Agreement without the prior
written consent of Genco, except that your rights to compensation and benefits
may be transferred by will, operation of law, in accordance with applicable law
or any applicable plan, policy, program or agreement of the Company or any other
member of the Genco Group or in accordance with this Section 24.  In the event
of your death or a judicial determination of your incompetence, the
compensation, entitlements and benefits due you under this Agreement or
otherwise shall be paid to your estate or legal representative or your
designated beneficiary or beneficiaries.
 
25.  This Agreement contains the entire understanding between the parties on the
subjects covered herein and supersedes all prior agreements, arrangements and
understandings, whether written or oral.  You represent that you have not relied
on any statements, oral or written, not contained in this Agreement.  This
Agreement may not be amended or otherwise changed orally, but only in a writing
signed by both parties.
 
26.  This Agreement may be signed in separate counterparts, both of which
together shall constitute an original instrument.  The parties agree to accept a
signed facsimile counterpart of this Agreement as a fully binding original.
 
27.  You understand that the terms and conditions of your employment by Genco
are governed by standard Genco policies.
 

14

--------------------------------------------------------------------------------



 
Please indicate your acceptance of this Agreement by signing and returning a
copy of this letter to the undersigned.
 
            
            Very truly yours,
 


 
            GENCO SHIPPING & TRADING LIMITED
 


            By:          ___________________________________________  
            Robert Gerald Buchanan
            President
 
 
ACCEPTED AND AGREED TO:
 
_____________________________________
John C. Wobensmith
 
 
 
_____________________________________
Date
 
 
 
 
 
15
 
 
 
 
 
 
 